Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments (03/17/2021) with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner notes the application has been transferred to the current examiner and new rejection has been provided as shown below. 

	Drawings
The drawings are objected to because the drawings (Figs 1 and 13) do not include any corresponding text/legends with respect to the numbered elements shown, IAW MPEP Rule 1.84(0).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Loud et al., US 9,738,381, Sharma et al., US 20100235129 and OTSUKA, US 20160240085.

	In considering claim 1, 

    PNG
    media_image1.png
    391
    552
    media_image1.png
    Greyscale


		 Based upon the application pertain to unmanned vehicles, the examiner first evidences Loud et al., US 9,738,381 which discloses a drone which includes one or more cameras (152) which may include, monocular or stereo (multi-ocular), (DETX 18)).  Where Loud discloses determining an location using a camera (see claim 3) and creates a 3D environment of the immediate environment of the drone

    PNG
    media_image2.png
    579
    722
    media_image2.png
    Greyscale

	Loud does not explicitly recite the “spatial configuration” however one or ordinary skill in the art would recognize that in order to properly process/select the obtained data/images from sensors (including vision sensors like cameras) the location of such cameras/sensors on the drone would need to be known/determined/received to properly process the images based upon the orientation/height/speed etc..
	The examiner evidences Sharma et al., US 20100235129 (para 28) which discloses that the mounting location/position (spatial configuration) of the sensors/cameras are used for alignment (for example calibration). 

	The motivation to modify/implement the technique as described in Sharma with Loud would provide the advantages as noted above, and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	The combination above does not explicitly recite determining/selecting/switching to a particular camera/lens. 
	However,  it is known that depending upon the environment/location/distance that a monocular may be preferable over a multi-ocular (binocular or stereo) camera.
	The examiner incorporates OTSUKA, US 20160240085 which discloses that (para 43) that base upon the distance, the system uses a monocular camera for long distance and multi-ocular (stereo) for short distance. 
	Thus the combination of Loud/Sharma combined with OTSUKA would ensure the appropriate camera(s) were selected to perform imaging thus ensuring optimum images using the respective cameras that are present, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 
	In considering claim 2, 
	Loud discloses a stereo camera (DETX 18) and OTSUKA also discloses a stereo camera (para 0003, 5, 8). 
	In considering claim 3, OTSUKA discloses in a long distance region on of the cameras (monocular) of the stereo camera is used to detect an object. 
	In considering claim 4, 

	In considering claim 5, 
	As noted above Loud discloses an unmanned vehicle (UAV) meeting the moveable carrier (carries the camera). 
	In considering claim 6, 
	Refer to claim 4, where based upon the position of the camera(s) sensor are position on a rotating or non-rotating part of the drone would determine its rotation as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 7, 
	Refer to claim 5. 
	In considering claim 8, 
	Loud discloses using a sensor (LIDAR) to determine the distance (DETX 18), and OTSUKA discloses using a stereo camera for distance calculation (para 003, 21, 24, 25, 26, and 27)
	In considering claim 9, 

	
	In considering claim 14, 
	OTSUKA discloses (para 43) that based upon the parallax (disparity) information (matched points between images) that the distance 
	In considering claim 15, 
	As noted by OTSUKA the values are obtained thus from experimental data (testing, calibration). 
	In considering claim 16, 
	AS noted by OTSUKA the brightness level (environment) also plays a role in the blurriness with regard to which camera is used with respect to the distance (para 43). 

	 In considering claim 18, 
	     Refer to claim 1. 
In considering claim 20, 
 Refer to claim 14. 

10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Loud et al., US 9,738,381, Sharma et al., US 20100235129 and OTSUKA, US 20160240085 In view of Zhou et al., US 20160076892 (the WO published document pertaining to PCT/CN2014/073985 is 01 Oct 2015 –which is more than one year earlier than earliest filing date of instant application). 
	The combination (Loud/Sharma/OTSUKA) doesn’t explicitly recite the term altitude, however when operating a drone which is done by the Loud/combination, the examiner nonetheless incorporates Zhou (para 168) which discloses the use of altitude sensors, which are known to provide the information to detect the height/distance from objects, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention for using such known sensors.
	Claims 11-13 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Loud et al., US 9,738,381, Sharma et al., US 20100235129 and OTSUKA, US 20160240085 in view of Matono et al., US 20150036886.
	The examiner notes the combination above does disclose switching between what camera(s) are used based upon the distance, however not a “predetermined distance” where it is known that for shorter distances a stereo (multi-ocular, binocular) camera would be ideal, and for longer distances a monocular camera as disclosed by Matono (Fig 4) which includes calculated/determined/predetermined distances. . 
	The motivation to incorporate the teachings of Matono with the above prior art would allow the switching of cameras based upon the respective distance between an object to be captured and the ideal camera(s) to use those providing ideal results, additionally taking into account the weather/environment,(Matono, para 47)  thus being 
	In considering claim 12, 
	As noted in claim 11, the distance determined to be used for which camera to select is determined thru a procedure or experimental data. 
	In considering claim 13, 
	Based upon the combination above, the position (height/altitude) of the drone including location and what the cameras FOV were directed to (ground or other) these parameters would be taken into account to ensure the best camera was selected for an ideal image as noted above in claim 11.  
	In considering claim 19, 
	Refer to claim 11. 
	 


	Claim 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Loud et al., US 9,738,381, Sharma et al., US 20100235129 and OTSUKA, US 20160240085 in view of Zhou et al., US 10,240,930 (the WO published document pertaining to WO2015085453 published Jun 2015–which is more than one year earlier than earliest filing date of instant application). 
		The combination above does not explicitly recite the conventional technique of determining the motion of the movable object based upon the first and/or second imaging device however as disclosed by Zhou, DETX 49, 50, 53, 59, 60, 63, 72, 
		The motivation for modifying the combination with Zhou would provide the advantages as noted above, and allow the system to determine is movement/motion using captured images allowing the vehicle to discern its location/orientation/change (motion). 

	
	The examiner notes all claims have been rejected based upon the combination of the prior art, in the event the applicants deems unexpected results (MPEP 716.02) are obtained by combining such conventional teachings/prior art, the examiner request applicant to clarify such in order to expedite prosecution.  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 

General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent 
/BRIAN P YENKE/Primary Examiner, Art Unit 2422